DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 generally directed to a decompression circuitry comprising a shift unit, an invert unit, a multiplication unit and an addition unit to process data, correspond to the embodiment disclosed in Figs. 17, 18.  
II. Claims 6-7 generally directed to a ray-volume intersection circuitry comprising a plurality of MIN units to test for intersection, correspond to the embodiment disclosed in Fig. 19.
III. Claims 8-9 generally directed to a ray-volume intersection circuitry comprising a plurality of MAX units to test for intersection, correspond to the embodiment disclosed in Fig. 20.
IV. Claims 10-11 generally directed to a ray-volume intersection circuitry comprising plurality of sort units, a MAX unit and a MIN unit, correspond to the embodiment disclosed in Fig. 21.
Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 10/01/2021 is acknowledged.

Allowable Subject Matter
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the cited prior art references on record do not anticipate or render obvious the recited limitations, either alone or in combination within the context of the whole claim: a graphics processing unit or general purpose processing unit comprising a plurality of execution units (EUs); the EUs comprising decompression circuitry to decompress bounding volume hierarchy (BVH) data, the decompression circuitry comprising: a shift unit to shift a designated amount of quantized min and/or max-values in accordance with a first set of bits that indicate what value is needed to extract from the min and/or max-values, wherein N bits are output from the shift unit; an invert unit to invert the N bits if the first set of bits indicate that a decompressed max value is to be computed or pass through the N bits if the first set of bits indicate that a decompressed min value is to be computed; a multiplication unit to multiply the N bits with a scale value to generate a multiplication result; and an addition unit to add the multiplication result with a minimum value associated with a parent node in the BVH, resulting in either a decompressed min value or a decompressed max value.
Therefore, the independent claim is allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/PHUC N DOAN/Examiner, Art Unit 2619